Title: To John Adams from William Cunningham, 18 August 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, August 18. 1809.

The last mail brought me your favour of the 8th of July, with a postscript of the 13th. inst. Whether you had received my letter of the 9th. inst. does not appear by you favour. You request the return of the Letter to yourself uncopied—you will find it enclosed, but if you have no particular reasons to the contrary, you would oblige me by entrusting it to my possession. It contains many things which I admire; many that were before unknown to me; and nothing to censure more than you have confessed a consciousness of being too severely right.
I regret that my suggestions have cut out so much work for your reflections; but you will own, that when you ask’d my opinion, I was bound in the fidelity of friendship, to give it to you freely and fully; and it is a satisfaction to me that you are sensible of the sincerity of my affection. The thoughts I have given you on your public Letters, have all been shaped in a situation to make me timid of their soundness. Feeling myself restrained from the right, if I had the opportunity, or consulting others, I have sent you my opinions direct from the place of their conception, without a swaddling-cloth, a tunic or a pin from any other hand. It is not common that a judgment is made up and communicated upon an important subject, without a previous interchange of thoughts; or without examining how it comes out from the menstrum of other men’s minds. And I confess that I have no such fondness for my bantling, that I am unwilling to have it thrown, naked as it is, into the bullrushes, never to find a Faustulus for a friend, nor an Acca Laurentia to give it suck.
The motives for your writing, as you unfold them in a couplet, are deserving of all regard—To abash the guilty—to humble the insolence of riches—to expose the nakedness of titled folly, and to strip the mask from the visage of knavery, are subjects rising in importance above every other in a pure Republick. Virture Virtue, Mediocrity of condition, Wisdom, and Honesty, are its adamantine pillars:—
“Let none presume
To wear an undeserved dignity
O that estates, degrees, and offices,
Were not deriv’d corruptly! and that clear honour
Were purchas’d by the merit of the wearer;
How many then should cover, that stand bare?
How many be commanded that command?
How much low peasantry would then be gleaned
From the true seed of honour? and how much honour
Pick’d from the chaff and ruin of the times,
To be new varnished?”
After I had noticed in some of your public Letters, some reflections upon the Senate, I reviewed the reasons for its institution, and have collated the thoughts of many civilians upon such a branch in government, particularly Sir Wm. Blackstone’s. According to your Letter now before me, you consider the country reduced, by the Senate, to the condition of the Kilshonites, who were anathamatized for the refusal of their help. I may coincide with you in this subject, but the contrary opinion was too deliberately imbibed to be inconsiderately abandoned. If it be a “Fortress of exclusive party,” and a “Barrier against moderation and impartiality,” (and your opinion Experience is your lecturer, while Reason only is mine.) may you not be an unheeded Capys, nor an unsuccessful Laocoon, when you warn of its dangers, and when you smite its sides.
Of the prostitution of power to the brutal purposes of sensual gratification, we know, to the disgrace of our nature, of too many instances. Such gross declension is more shocking among an infant people, than among nations gray in crime, as vice is more odious in a youth than in a hardened sinner. In this view I think it most lamentable, that in your opinion “the panegyrical orations of Ames and Otis”—and the “Funeral made by the bankers in Boston,” for Hamilton, exceeded in atrocity and impiety, the King’s brothel of Belview, and the Adonian Temple of Madame Du Barry.
You say, I “know not the history of this man.” I certainly do not, if your portrait of him shews his lineaments. That he was a perfect infidel, was current through the nation, before the confessions of his last hour; though since his death, President  has testified to his conversion to christianity before the catastrophe of Hoboken.
Perhaps he had not time to devote to theological enquires, and if he had, he would have found himself countenanced in infidelity by many of the first men the world have seen, who had gone in their investigations to the bottom, and whose speculations lay in the way of his political researches. He may have met with the poison before he found the plantain.
When I dined with him at Gov. Jays, I sat opposite to him. He was remarking on the political character of Moses, and expressed his surprise that no one had attempted his portrait in that light, for he thought it a perfect model. I suggested to him, that it would be good subject for his own pen, and smiling, I told him he would make a figure on a character from the Bible. The discourse immediately turned, in a strain of pleasantry, upon the historical parts of that book, when Gov. Jay, who had given an ear to the conversation, broke in with these words:—“Sir,” says he, addressing himself more particularly to me, “Sir,” says he, “no person ever yet made a serious examination of the Bible unsatisfied of its truth.” The remark was, no doubt, intended for my profit, but I am very confident it was considered by the whole company, as an admonition to Hamilton.
The “infidelity of the worst kind, propagated by him in our army, when in the Family of Washington,” I am unacquainted with. I have always thought that Washington had him in his mind when, in his valedictory where he speaks of the importance of religious opinions, he says—“Whatever may be conceded to the influence of a refined education on minds of peculiar structure.” &c.
You say, I have never read Hamilton’s pamphlet, &c. It was circulated, at first, among his confidential friends, one of whom, Judge Bourne, lent it to me the day he received it. I cannot write this name without indulging the mournful pleasure of saying more of him—He was a prop on which I lean’d through a trying scene, and the greatness of his soul was so legible in the services he rendered me, that it seems less an obligation of gratitude, than due from truth, to say, he was a noble of nature—if none but such as him were taken away in the full perfection of their powers, and in the full vigour of their virtues, there would be in their translation, so clear an indication of the divine favour, as would raise us from the consolation of such a hope, to the confidence of its reality.
That You have indeed, “been the target for the poisoned arrows, and chewed balls of malice, envy and revenge,”—it is the unfailing lot of all greatness to be so. What idle traveller ever gained the ascended the peak of Tenneriffe—or gained the summit of St. Gothard, of the Vessuvius—or of Chimborazo, without taking up a stone as he approached the mountain, to throw upon the pile on the top—without running his staff into the soil, and tossing it into the air—or without regaling, in some such manner, the liberty which alone relieved him under the sense of his inferiority. Nor are the shafts of malice to be so much complained of, since integrity, virtue and wisdom, are against them a shield impenetrable as the ægis of Jove. “The very stream of your life, and the business you have helmed, must, upon a warranted need, give you a better proclamation.”
In answering your Letter, I have reserved to the last the concupiscence of Hamilton. “All sects, all ages smack of this vice.” Men speak of it as Lucio spake of Claudio’s embrace of her:—“If myself might be his judge, he should receive his punishment in thanks.” Angelo was resolved on the condemnation of Claudio, when Escalus, the associate of Angelo on the judgment seat, thus addressed him:—
. . . . Let but your honour know,
That in the workings of your affections,
Had time coher’d with place, or place with wishing,
Or that the resolute acting of your blood
Could have attain’d the effect of your own purpose,
Whether you had not some time in your life,
Err’d in this point which you now censure him.”
To the same effect, Isabella addresses him:—
. . . . “Go to your bosom,
Knock there, and ask your heart what it doth know
That’s like my brother’s fault; if it confess
A natural guiltiness such as his is,
Let it not sound a thought upon your tongue  
Against my brother’s life.”
These arguments are without the pith to mitigate your judgment of Hamilton, which made them prevail to soften Angelo—you never had a design against an Isabel, nor broke your promise to a Mariana. But they are all-powerful to abate the rigour of rebuke in most, and not wholly impotent even on those
. . . . “Whose blood
Is very snow-broth; of those who never felt
The wanton stings and motions of the sense.”
These are the reasons, and the author from whom I have taken them is good authority that they are natural reasons, why men look leniently on lasciviousness. But because I recapitulate them to you with a view to moderate your public reproaches of Hamilton, I pray the justice of you not to think that I am blindly bent on his vindication—by no means;—most truly can I say with Isabella:—
There is a vice that most I do abhor,
And most desire should meet the blow of justice.
Knowing the impetus you felt when speaking of the “Libeller” Hamilton, I have been fearful whether you would not get into too hot a temper, and thus disease your rebukes with the fever of an animosity. I have thought that you would have been safer to have followed Plato, and to have said, “Speusippus, do you beat that fellow for I am angry.” But, Sir, you set him before me in new and horrid odiousness. Of his “debaucheries in New York and Philadelphia”—of “his audacious and unblushing attempts upon ladies of the highest rank and purest virtue”—of “the indignation with which he has been spurned”—and of “the inquietude he has given to the first families.” I never before heard a word. By this he was as infamous as Caligula, when he told Asiaticus, in public, what kind of a bedfellow was his wife. If he was all this, he was abandoned beyond reclamation. Neither Candour, nor and charity can be must be dumb in his excuse. Avouch, Sir, all this to be true, and I shall consider myself bound by all my duties to my family, to virtue, to my country, and to heaven, to dress him in a suit from the Devil’s wardrobe, and hold him up to the execration of mankind.
Cato valued himself on his integrity, and was, it is said, addicted to intemperance, but the friends of Cato prized him so highly for his main excellence that they looked on his occasional intoxication with indulgence—Thus I have understood it of Hamilton—he set the estimation made of his uprightness against that which might be formed from the confession of his lewdness, and he determined that the weight of his cardinal virtues would preponderate over every defect, and keep forever that scale immoveably down. But could he think—could any body believe, that his peculation, if true, as insinuated in an ephemeral “History of the United States for the years 1796, and 1797.,” was a crime less aggravated than the robbery of virtue of its unbought, invaluable and irredeemable possession? Vain dependence on the clemency of the world! In his “Remarks explanatory of his conduct, view motives and views,” in meeting Burr, written the day before the interview; and in his Will, he speaks in most moving tenderness of his “Wife and Children.” In his last hour, according to Dr. Moore, he was collected, tranquil and resigned as Addison—If there had never been a——I should be confounded.
I think the restoration of the Non-Intercourse, judicious. But I crimson for the honour of my country, when I think of the way war she is waging with statutes and state papers. Our system is almost as visionary as was Gonzalo’s for the government of the inchanted Island, where
“All things in common nature should produce,
Without sweat or endeavour: treason, felony,
Sword, pike, knife, gun, or need of any engine.”
. . . . . “But nature should bring forth
Of its own kind, all foizen, all abundance.”
Ours should be the resolution of Pistol, when Fallstaff refused to lend him a penny, and say:—“Why then the world’s mine oyster which I with sword will open.”
On false reasonings, we have preferred the golden and the silver casket, but the “meagre” leadin alone contain the treasure of our Liberty.
The Orders and Decrees with which “these sanctimonious pirates (E. & F.) go to sea, are like the ten commandments, from which they scrape, or interpolate the table.”
England and France are both “manors of Pickt-hatch”—“whether in white or green, and we cry mum, and they cry budget,” they will yet baulk us. They should be made to keep their covenants, or answer us in flesh.
With veneration and affection, / I am, Dear Sir, / Your most obliged Friend
Wm: Cunningham, Jr.
N.B. There are some parts of our Letter unnoticed in my answer. I had not time to examine it so minutely as I want to—I have almost a mind to detain it for your second thoughts, or until I write again—if you will favour me with its farther use, I will, if you should wish it, send you back a duplicate.
W. C.

